Jane M. Imholte
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: jane_imholte@fd.org

Counsel for Defendant Herman Joseph Brown, III

                              UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA
 UNITED STATES OF AMERICA,                       Case No. 1:20-cr-00004-TMB-MMS

                          Plaintiff,             DEFENDANT’S SENTENCING
                                                 MEMORANDUM
          vs.

 HERMAN JOSEPH BROWN, III,

                          Defendant.


                TOTAL OFFENSE LEVEL: .............. 29

   CRIMINAL HISTORY CATEGORY: .............. III

 USPO RECOMMENDED SENTENCE: .............. 96 months + 3 years’ Supervised Release

 DEFENSE REQUESTED SENTENCE: .............. 36 Months + 3 years’ Supervised Release


        I.       INTRODUCTION

        Herman Brown, III, by and through his attorney, Assistant Federal Public Defender

Jane M. Imholte, urges this Honorable Court to fashion a reasonable sentence pursuant to 18

U.S.C. § 3553(a). Mr. Brown files this sentencing memorandum in support of his specific

sentencing request. This memorandum is made pursuant to the United States Supreme Court

decision in United States v. Booker, 543 U.S. 220 (2005) and its progeny, and is respectfully




      Case 1:20-cr-00004-TMB-MMS Document 37 Filed 11/13/20 Page 1 of 12
submitted in order to provide information to assist the court in fashioning a sentence

“sufficient but not greater than necessary” to achieve the statutory purposes of punishment,

as required by 18 U.S.C. § 3553(a).

        Mr. Brown pleaded to Count 1, Felon in Possession of a Firearm and Ammunition in

violation of 18 U.S.C. §§ 922 (g)(1), 924 (a)(2) and admitted Criminal Forfeiture Allegation

1 of the Felony Information on August 10, 2020. Thereafter, the court ordered production of

a Presentence Investigation Report (PSR) for sentencing. Mr. Brown is scheduled to be

sentenced on November 20, 2020, before the Honorable Timothy M. Burgess, United States

District Court Judge for the District of Alaska. USPO has prepared and filed a PSR at

Docket No. 34.

        In the PSR, United States Probation has set the offense level at 29, with a criminal

history category of III. The resulting range is 108-120 months. Given the government’s

offer of a two-level variance as the result of a speedy resolution by video of this matter, the

guideline range calculated by USPO is 87-108 months. Probation recommends a 96-month

sentence followed by three years of supervised release.

        Mr. Brown withdraws his objection to the guideline calculation in the PSR.

        Regardless of the final guidelines calculation of the court, Mr. Brown requests a

downward variance and asserts that a sentence of 36 months followed by three years of

supervised release is “sufficient but not greater than necessary” to achieve the statutory

purposes of punishment, as required by 18 U.S.C. § 3553(a).

//

//


United States v. Herman Joseph Brown, III
Case No. 1:20-cr-00004-TMB-MMS                                                               Page 2

      Case 1:20-cr-00004-TMB-MMS Document 37 Filed 11/13/20 Page 2 of 12
I.      FACTS

        A.       Facts related to the offense.

Authorities were first alerted to Mr. Brown’s possession of firearms in June, 2019, when the

Ketchikan post-master contacted the local police to inform them that Mr. Brown was receiving

packages from various firearms stores. Mr. Brown has previous convictions for Misconduct

Involving a Controlled Substance in the Third Degree in 2015 and 2018; these convictions

appear to be common knowledge in Ketchikan. Despite these convictions, Mr. Brown was

known to openly carry a handgun he had manufactured himself. Subsequent investigation

revealed that Mr. Brown was in fact in possession of a 9mm pistol, an AR-15 rifle, a Mossberg

15-gauge shotgun, some 3109 rounds of ammunition of various caliber, as well as the materials

to assemble three improvised explosive pipe bombs and three improvised explosive grenades.

In addition to the firearms and ammunition, police also seized marijuana and psilocybin

mushrooms, for which Mr. Brown is facing a charge of Misconduct Involving a Controlled

Substance in the Fourth Degree in Alaska Superior Court.

        As a result of the above investigation, Mr. Brown was arrested without incident on

January 24, 2020, at his place of employment, the Alaska and Proud Liquor Store. He has

remained in custody since that date.

        B.     Facts about the legal status of Marijuana and other drugs in America
        today.

        After the November 2020 national election, one in three Americans lives in a state
                                             1
where recreational marijuana is legal.           In Oregon, voters approved—by a 17% margin—


1
 “1 in 3 Americans now lives in a state where recreational marijuana is legal,” Fertig, Natalie and Zhang,
Mona, https://www.politico.com/news/2020/11/04/1-in-3-americans-lives-where-recreational-marijuana-

United States v. Herman Joseph Brown, III
Case No. 1:20-cr-00004-TMB-MMS                                                                      Page 3

      Case 1:20-cr-00004-TMB-MMS Document 37 Filed 11/13/20 Page 3 of 12
Measure 110, which authorizes the use of Psilocybin for mental health treatment at licensed

centers,2 and decriminalizes the personal possession of all “hard” drugs, including cocaine,

heroin, Oxycodone and methamphetamine.3 Washington, D.C. also voted to decriminalize the

possession of Psilocybin, joining Denver, CO, Ann Arbor, MI, and Oakland and Santa Cruz,

CA in the list of cities who have likewise decriminalized same. In short, attitudes and mores

about the criminalization of drugs are rapidly changing. As the call to decriminalize marijuana

and ultimately to end the county’s failed War on Drugs continues to gain mainstream and

widespread support, so too does the examination of predicate offenses for collateral

consequences, such as the prohibition on possession of firearms. Unfortunately, any change

appears a long way off in federal court.

//

//

//

//

//

//

//

//

//




legal-434004/ Nov. 4, 2020.
2
3
 See: https://www.opb.org/election2020/, and https://www.opb.org/article/2020/11/04/oregon-measure-
110-decriminalize-drugs/.

United States v. Herman Joseph Brown, III
Case No. 1:20-cr-00004-TMB-MMS                                                                 Page 4

      Case 1:20-cr-00004-TMB-MMS Document 37 Filed 11/13/20 Page 4 of 12
        C.       Facts about Herman Brown.




        Herman Brown is a non-violent millennial who, until now, had no appreciation that his

careless internet postings and choice of hashtags could so alarm public safety that he would be

perceived as an actual threat to anyone, let alone law enforcement. Prior to the instant case,

he was also stubbornly opposed to the prohibition on possession of firearms by non-violent


United States v. Herman Joseph Brown, III
Case No. 1:20-cr-00004-TMB-MMS                                                           Page 5

      Case 1:20-cr-00004-TMB-MMS Document 37 Filed 11/13/20 Page 5 of 12
felons. The people who know Herman Brown best, however, describe him as a gentle soul,

devoted to his family and friends, and someone who would not “hurt a fly.” See Exhibit D-1

(Letters in support of Herman Brown). The picture that emerges from these letters is one of

an Alaska Native man who is bright, quirky, and, while outside of the mainstream, entirely

harmless. The lack of any violent prior offenses only serves to underscore this.

        Mr. Brown first moved to Alaska with his mother after his parents’ divorce. He quickly

embraced his Native Alaskan heritage and immersed himself in hunting and fishing and other

traditional activities. Like the majority of Alaskans, he has safely and—until prohibited by

federal and state law—responsibly owned and operated firearms. Also like many Alaskans,

he has used marijuana and has twice possessed it in felony amounts. They are the only

predicates to the instant offense.

        While incarcerated, Mr. Brown has obtained BasicPlus first aid training, and has

successfully completed Reentry and Parenting Programs. See Exhibit D-2, pp.5-7. Also

during his incarceration, Mr. Brown became a father for the first time.

        Mr. Brown has no violent offenses in his criminal history. At the time of this offense,

Mr. Brown harbored only distrust of the government and police, not hatred. He had the not-

uncommon misfortune of having taken his internet postings and hashtags too lightly, and thus

he has been perceived as more of a threat than he actually poses. It may also be fairly said that

he treated the prohibition on firearms too lightly as well. When one considers that Mr. Brown

openly carried a gun around a small community that knew he was a felon, it is abundantly clear

that he gravely underestimated the potential penalty for doing so. However, that same




United States v. Herman Joseph Brown, III
Case No. 1:20-cr-00004-TMB-MMS                                                             Page 6

      Case 1:20-cr-00004-TMB-MMS Document 37 Filed 11/13/20 Page 6 of 12
community knows him better than this court, the government, or the undersigned, and they

have implored the court for mercy on Mr. Brown’s behalf.

          As he tells the court in his attached letter, Mr. Brown has learned a painful lesson: the

prohibition on firearms for him is real; and flauting that prohibition will result in serious

consequences. He only intended to have firearms and explosives for hunting, personal

protection, and recreation. He is now all-too aware of his prohibition and intends to steer far

away from guns in the future. Mr. Brown has also contemplated the real-world implications

of careless internet postings and hashtags. Like many people of his generation who have

grown up on the internet, Mr. Brown treated his social media postings lightly, as if they existed

in an alternate reality. These postings, however, are evidence only of his youth and naivete,

not any criminal intent.

        Mr. Brown is committed to abiding by whatever terms and conditions the court orders

as part of his sentence and will follow through with all conditions including a substance abuse

assessment and maintaining steady employment. To that end, Mr. Brown asks for a sentence

of no more than 36 months in custody followed by a term of supervised release.

        D.       Proper Sentence Under 18 U.S.C. § 3553(a)

        The overarching sentencing instruction from the Supreme Court in United States v.

Booker, 543 U.S. 220 (2005) was "a directive to ‘impose a sentence that is sufficient but not

greater than necessary’ to achieve the sentencing goals in 18 USC § 3553(a).” Extended

discussion of the post-Booker changes to sentencing is unnecessary given this court's

familiarity with Rita v. United Sates, 551 U.S. 338. 358 (2007) (sentencing court should not

presume advisory guideline range is reasonable); Kimbrough v. United States, 128 S.Ct. 558,


United States v. Herman Joseph Brown, III
Case No. 1:20-cr-00004-TMB-MMS                                                               Page 7

      Case 1:20-cr-00004-TMB-MMS Document 37 Filed 11/13/20 Page 7 of 12
564 (2007) (same); Nelson v. United States, 129 S.C. 890,892 (2009) (per curiam)(same).

Today, the Court is fully permitted, indeed obligated, to now focus on individualized

sentencing and not on "guidelines sentencing." United States v. Whitehead, 532 F.3d 991, 993

(9th Cir. 2008). So, while the court must properly calculate the guideline range and may

logically begin its analysis with a discussion of the guidelines, they are only one of the factors

to be considered in determining the sentence. Booker, at 764-65 (emphasis added). The court

is free to deviate from the guidelines so long as the ultimate sentence imposed is otherwise

reasonable. United States v. Menyweather, 431 F. 3d 692 (9th Cir. 2005).

        Here, the relevant § 3553(a) factors warrant a sentence of no more than three years

custody. First, Mr. Brown’s personal history and characteristics are set out in the PSR and in

the letters and exhibits before the court. He is a loving son, friend, and, now, a father. He has

a solid work history and a strong native cultural background. He has goals and aspirations for

the future that include improving his educational and vocational skills, and returning to stable

career-type employment in order to allow him to support his child and family.

        The nature of the offense is fully described in the PSR. Mr. Brown did not use any gun

in any fashion. No person was harmed or threatened during his possession. He has no history

of misconduct or assaults with firearms. Similarly, he was not in actual possession of a firearm

when contacted by law enforcement. He was, however, cooperative with them at the time of

his arrest. In relationship to the spectrum of illegal firearm possession cases, Mr. Brown’s

conduct is certainly more mitigated than aggravating, and in no way justifies a sentence at or

near the statutory maximum as the guidelines suggest, and as probation recommends.




United States v. Herman Joseph Brown, III
Case No. 1:20-cr-00004-TMB-MMS                                                              Page 8

      Case 1:20-cr-00004-TMB-MMS Document 37 Filed 11/13/20 Page 8 of 12
        Providing a sentence of 36 months in custody followed by three years of supervised

release puts Mr. Brown under the control and supervision of federal authorities for the next

five years of his life. A sentence of this nature is sufficient to reflect the seriousness of the

crime, provide just punishment, afford adequate deterrence, and protect the public. This will

keep Mr. Brown under direct supervision and monitoring for years and will most importantly

provide him the structure and help he needs to accomplish his goals as described herein. It

will also permit further sanction and additional substantial custody time as a penalty if he fails

to follow the conditions set by the court. Having him sit idly by in custody for an excessive

number of years with limited programming and work, and without any ability to support his

family, does nothing to further any § 3553(a) goal except provide punishment which is only

one of several factors the court must account for in determining a sentence. Mr. Brown needs

no further deterrent to abide by the prohibition on firearms. This charge alone has been a jolt

and much-needed dose of reality for him.

        Next, rehabilitation and treatment needs are relevant considerations for the court when

evaluating a defendant’s needs under § 3553(a). When considering the need to provide Mr.

Brown with educational and vocational opportunities under 18 U.S.C. § 3553(a)(2)(D), the

Court must be mindful of 18 U.S.C. § 3582, which indicates that “imprisonment is not an

appropriate means of promoting correction and rehabilitation.” Mr. Brown’s identifiable needs

include educational and vocational services. A lengthy period of imprisonment would be

contrary to §3582 and is completely contrary Mr. Brown’s needs here.

        Likewise, 28 U.S.C. § 994(k) specifically directs that the Federal Sentencing

Commission, “shall insure that the guidelines reflect the inappropriateness of imposing a


United States v. Herman Joseph Brown, III
Case No. 1:20-cr-00004-TMB-MMS                                                              Page 9

      Case 1:20-cr-00004-TMB-MMS Document 37 Filed 11/13/20 Page 9 of 12
sentence to a term of imprisonment for the purpose of rehabilitating the defendant or providing

the defendant with needed educational or vocational training, medical care, or other

correctional treatment.” In passing this statute, Congress wanted to be sure that no defendant

was locked up in order to put him in a place where it was hoped that rehabilitation would occur.

See, Mistretta v. United States, 488 U.S. 361, 367 (1989) (The Sentencing Reform Act “rejects

imprisonment as a means of promoting rehabilitation . . .”) (Emphasis added).

        Given the Supreme Court’s decisions in Booker and Gall, the kinds of sentences

available to the court are limited by only the statutory and supervision maximums. The court

is not bound by any statutory minimum sentence. The court has the ability, pursuant to §

3553(a), to provide any sentence the court deems appropriate that combines incarceration,

supervision, community correction, treatment, etc.

        The law does not permit the court to start with a guideline presumption or belief that a

guideline range sentence is appropriate in any respect and then review the circumstances

thereafter to see if something warrants a different sentence. The guidelines are but one factor

of many that must guide the court in determining a reasonable sentence. The guidelines carry

no special weight and, indeed, the court can find that a sentence outside the guideline range is

appropriate because “the Guidelines sentence itself fails properly to reflect § 3553(a)

considerations,” or “the case warrants a different sentence regardless.” Rita, 551 U.S. at 351

(emphasis supplied).

        Mr. Brown’s advisory guideline range grossly over-values the harm of his crime. Mr.

Brown recognizes that the court is obligated to first determine the advisory guideline range.

However, this requirement is designed only to address disputes about the guideline facts and


United States v. Herman Joseph Brown, III
Case No. 1:20-cr-00004-TMB-MMS                                                           Page 10

     Case 1:20-cr-00004-TMB-MMS Document 37 Filed 11/13/20 Page 10 of 12
the guideline issues at the outset. A sentence of three years will certainly provide both specific

and general deterrence. That period, coupled with another three years of strict supervision will

protect the community as well.

        Next, a sentence as requested above would not create any unwarranted sentence

disparity in this case versus other firearm possession cases. Depending on the circumstances

surrounding the possession or use of the firearm and the particular history of the defendant,

sentences in similar cases range from periods of just months in custody all the way up to the

statutory maximum. Thus, a sentence of three years that properly accounts for the mitigating

specific circumstances of the precise possession conduct in this case, places Mr. Brown within

the expected range of punishment for the offense and would not create disparity from other

factually similar cases.

        Finally, restitution is not an issue for the court in this case and should not impact the

analysis in any way that supports a guideline sentence at the statutory maximum.

                                            II.   CONCLUSION

        Herman Brown accepts responsibility for possessing a firearm. His actions were

foolish, damaging to his family and criminal. The behavior resulted in serious consequences

to him and his family although no others were threatened or harmed by what he did. Given

the particular facts of this case, a sentence near the statutory maximum as the guidelines

suggest is excessive and unnecessary. Without a firearms-related criminal history, and

receiving a conviction for a non-violent offense, a sentence of three years in prison followed

by three years supervision is the minimum sentence necessary to meet the objectives of §




United States v. Herman Joseph Brown, III
Case No. 1:20-cr-00004-TMB-MMS                                                             Page 11

     Case 1:20-cr-00004-TMB-MMS Document 37 Filed 11/13/20 Page 11 of 12
3553(a). The ultimate goal accomplished by the requested sentence is to allow Mr. Brown to

return to being supportive to his family and a contributing member of his community.

         We follow the law as it is today, not what we wish it to be. Mr. Brown respects this

now. Where once he felt that there is no legitimate reason for a non-violent felon to be

prohibited from possessing a firearm, he now knows that the most legitimate reason of all for

honoring this prohibition is very simple: he will be punished. Greater still, he respects the law

as it is now, and not what he wishes it to be. There may come a time when the law might catch

up with changing mores about drug convictions, but until then Mr. Brown has vividly learned

that one faults the law at his peril. The government has Mr. Brown’s attention. It is Mr.

Brown’s goal, once he has completed his sentence, not to have theirs again.

         DATED at Anchorage, Alaska this 13th day of November, 2020.

                                                                 Respectfully submitted,
                                                                 FEDERAL PUBLIC DEFENDER
                                                                 FOR THE DISTRICT OF ALASKA

                                                                 /s/ Jane M. Imholte
                                                                 Jane M. Imholte
                                                                 Assistant Federal Defender

                   Certificate of Service:
I hereby certify that I electronically filed the foregoing and
any attachments with the Clerk of Court for the United
States District Court for the District of Alaska by using the
district’s CM/ECF system on November 13, 2020. All
participants in this case are registered CM/ECF users and
will be served by the district’s CM/ECF system.
/s/ Jane M. Imholte




United States v. Herman Joseph Brown, III
Case No. 1:20-cr-00004-TMB-MMS                                                                Page 12

      Case 1:20-cr-00004-TMB-MMS Document 37 Filed 11/13/20 Page 12 of 12
